Title: Editorial Note
From: 
To: 


      In the spring of 1774, when Adams was kept busy helping to draft the impeachment articles against Peter Oliver and reviewing the historical basis for Massachusetts land claims against New York, the Town of Boston found uses for him as well, particularly as passions mounted over the Port Act and, later, the Massachusetts Government and Administration of Justice Acts. The precise contribution that John Adams made to the various town committees on which he served cannot be documented, for reports, if they exist at all, do so only in the form of brief statements made in town meetings. Of course his being appointed and elected to committees was a measure of the continuing respect in which he was held by his fellow townsmen.
      On 5 March, for example, Adams was named with six others to call on John Hancock for a copy of his oration given in commemoration of the Boston Massacre. The town, which had already voted its thanks for “the elegant and spirited” performance, wished to have the speech published. Adams also was asked to serve with eight others in choosing, for the next anniversary, a speaker to “impress upon our Minds the ruinous Tendency of standing Armies” and to remind the people of the “noble Exertions” made by the town in 1770 so that in the future “the Designs of the Conspirators against the Public Liberty may be still frustrated.” The committee selected Joseph Warren as the next orator (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 149–150, 215).
      With ten others, Adams was appointed as member of a committee to consider the state of the town’s lands near and within the Fort. There had been some encroachment, and a different committee had reported that rents charged those using the land were low. Although no record of the committee’s findings has been located, the warrant for the adjourned meeting of 13 May asked whether all the town’s lands should be surveyed and recorded on a map. This article may have resulted from the deliberations of the committee. Decision on a survey was postponed until March 1775. On 10 May, Adams and six others were appointed to a committee to draw up instructions for the town’s representative in the General Court. Although they were to report at the next session of the town meeting, no record of their recommendations is apparently extant (sameCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 169, 171).
      The most active committee and that of longest duration on which Adams served temporarily was appointed on 13 May to take under advisement the proposals being made regarding the emergency facing the town as a result of the closing of the port. Listed first, Samuel Adams subsequently signed himself chairman in responding to an offer of help from a Connecticut town (sameCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 173; MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 4th ser., 4 [1858]: 16). The committee issued a preliminary report on 18 May, but on 30 May it was still not ready to make its recommendations (calendar entries for 18 and 30 May, below).
      The town meeting reconvened on 17 June. Because its usual moderator, Samuel Adams, was in Salem attending the General Court, a unanimous choice of James Bowdoin was made; but his absence from home caused the town to vote again, choosing John Rowe. When Rowe, a prosperous merchant, declined because he was too busy to attend the meeting, the voters picked John Adams, who accepted the responsibility. The records give no indication of how he played his role as moderator, but at the meeting Joseph Warren reported that the committee of which Adams was a member—now called the Committee on Ways and Means—needed more time to make recommendations (calendar entry for 17 June, below). In the afternoon session, the town voted that the Overseers of the Poor, the legal body to receive charitable donations, should act in concert with Ways and Means (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 177). The vote on the Overseers and votes directing the Committee of Correspondence to communicate with other colonies were printed as a broadside with John Adams’ name in large type as moderator (MHi:Broadside Coll.).
      The town met again on 27 and 28 June, but by this time Adams was on circuit in Maine. It was the last circuit he was to make, for national concerns soon absorbed almost all his energies (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:96–97 and note). Adams missed two of the largest and tensest town meetings, in which the loyalists sought unsuccessfully to censure and dissolve the Committee of Correspondence for its initiative in drafting the Solemn League and Covenant, designed to cut off all trade with Great Britain. Following extensive debate, a large majority turned back this threat. The Committee on Ways and Means reported that it was encouraged by the willingness of other colonies to support Boston, but that it needed more time for deliberation on the proposals that had been made to help the poor. Once again, the town agreed to wait for a report (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 177–178).
      On 19 July, when Adams had been back from circuit only a few days, Ways and Means finally made its recommendations (calendar entry for 19 July, below), only to have the town first vote to accept them and then vote for reconsideration. Moreover, the Overseers of the Poor, noting that they were already busy and that several of their members were ill, sought discharge from further service with the committee. The town then voted to add fifteen men to the committee in place of the Overseers. In addition, it named eleven men, one of them John Adams, “to consider and Report a Declaration to be made by this Town to Great Britain and all the World” (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 181–183). No record of their declaration has been found, if, indeed, it was ever written.
      
      When the town meeting convened again on 26 July, Adams was elected by ballot, along with six others, to a committee for proposing measures “for the Common Safety, during those Exigencies of our public Affairs, which may reasonably be expected, when the Acts of the British Parliament . . . shall be enforced in the Province.” Undoubtedly Boston was concerned about the confrontations that might occur as mandamus councilors sought to take their seats, and as Governor Gage sought to ban town meetings except for the purpose of annual elections. Also the town considered an article in the warrant, probably prepared by the Committee on Ways and Means, which would have broadened the committee’s choice of public works to give employment to the poor. The meeting unanimously approved the committee’s having a variety of alternatives from which to choose—building wharves, houses, or ships, or repairing and paving streets—the money to be furnished from donations sent to Boston for poor relief (same, p. 185–186).
      The last activity of the committee that summer with which John Adams could in any way have been concerned was its report on 9 August. Ways and Means proposed making eligible for help those Charlestown people who were suffering from the closing of Boston’s port, a proposal that met immediate acceptance. To give work to unemployed artisans, the committee suggested that a house be built on town land, labor costs to be met from the committee’s receipts, building materials to be furnished by the town. The town accepted neither this proposal nor an alternative one permitting the committee to buy needed town land at its appraised value (calendar entry for 9 Aug., below).
      The next day, 10 August, John Adams left with the other members of the Massachusetts delegation for Philadelphia and the opening of the Continental Congress. Boston’s problems, acute as they were, had to have larger solutions. Despite their absence, Adams and the two other Boston delegates to the congress continued to be listed among the Ways and Means members, probably because their names added stature to an effort for which support from all the colonies was desirable and even necessary (MHi:Broadside Coll., 22 Sept. 1774, EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 13161).
     